Citation Nr: 1455820	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  04-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1943 to April 1946.  The Veteran died in January 2003.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in August 2009, which vacated a March 2007 Board decision and remanded the case for additional development.  The appeal initially arose from a January 2003 decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2006, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was remanded for additional development in June 2010 and February 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds additional action is required prior to appellate review.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2013 remand instructions included a request that the Veteran's claims file be reviewed by a pulmonologist for opinions including as to whether his exposure to asbestos in service in any way had a material influence in accelerating his death.  Although VA medical opinions were obtained in June 2014 from M.N.A., M.D., a VA fee basis physician, and from W.M.A., M.D., identified as a pulmonologist and chief of the Tampa, Florida, VA Pulmonary, Critical Care, and Sleep Medicine service, the provided opinions are inconsistent as to pertinent matters on appeal.  

Specifically, Dr. M.N.A. stated that "medical record entries do mention the [interstitial] fibrosis pattern on his chest X-ray, and raise the possibility of asbestos exposure versus smoking-induced COPD as etiological possibilities," but that his cause of death was less likely a result of asbestos exposure.  That doctor also stated that "asbestos exposure cannot be totally excluded from having any role in causing his lung disease without resorting to mere speculation" and that it was "not possible to make a definitive statement that the veteran's probable exposure to asbestos did or did not in any way influence the course of his illness without resorting to mere speculation."  The opinions of Dr. W.M.A. expressed agreement with the opinions of Dr. M.N.A. that any diagnosed lung disability was less likely a result of the Veteran's in-service asbestos exposure and that his asbestos exposure in service in no way had a material influence in accelerating death.  However, the Board finds that it is unclear if Dr. M.N.A. provided that opinion on the Veteran's conceded actual in-service asbestos exposure rather than probable exposure.  It is also unclear whether or not Dr. W.M.A. agreed or disagreed with the opinions of Dr. M.N.A. that more definitive opinions including whether asbestos exposure influenced the course of his illness could not be provided without resorting to mere speculation.  

The Board notes that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," the physician can and should give that opinion.  There is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

As Dr. W.M.A. was identified in the June 2014 report as a pulmonologist, the Board finds he should be requested to provide opinions clarifying whether his opinions were based upon the Veteran's "actual" exposure to asbestos in service and whether the requested "at least as likely as not" opinions can be provided without resorting to mere speculation.  If Dr. W.M.A. is unavailable, another pulmonologist should be requested to address these matters.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain clarifying opinions from the June 2014 VA physician, Dr. W.M.A., or if unavailable another VA pulmonologist, as to whether based upon actual conceded asbestos exposure in service it is at least as likely as not (50 percent or greater probability) that the Veteran had any asbestos-related lung disease and whether it is at least as likely as not (50 percent or greater probability)his cause of death was related to or accelerated by his asbestos exposure.  Reference and discussion of any relevant medical literature as to the matters should be provided.  The physician should be advised that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  If the examiner is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," the physician can and should give that opinion and rationale for that opinion.  

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

